Citation Nr: 1505071	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-11 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating for compensation purposes based upon employability due to service-connected disability (TDIU).  

3.  Entitlement to service connection for sleep apnea, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to May 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision (PTSD) and a July 2014 rating decision (sleep apnea) by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.   

In May 2013, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims folder.  

To the extent that additional evidence has been associated with the claims folder following the most recent Supplemental Statement of the Case, the Veteran signed and submitted an expedited processing form in October 2014, waiving his right to have additional evidence considered by the Agency of Original Jurisdiction (AOJ) on remand.  See 38 C.F.R. § 20.1304(c) (2013).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran testified that he had symptoms of PTSD before retirement.  He stated that he has not worked in any capacity since that time because he could not do the work he used to be able to do because of his memory and stress.  Accordingly, the Board finds that a claim for a TDIU has been raised and is properly listed as an issue on appeal.

The issues of entitlement to a TDIU and entitlement to service connection for sleep apnea, to include as secondary to PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's PTSD has been productive of functional impairment comparable to no worse than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in April 2010 satisfied the duty to notify provisions with respect to the Veteran's claim for a higher rating for PTSD and notified him of the regulations pertinent to the establishment of an effective date and disability rating.  The duty to notify has been met.

The duty to assist the Veteran has also been satisfied in this case.  The identified VA medical treatment records have been obtained and associated with the claims folder.  Updated VA medical treatment records were obtained in accordance with the Board's June 2014 remand and; therefore, the remand directive was completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  During the Veteran's hearing, he testified that he receives disability benefits from the Social Security Administration (SSA) and he applied for the benefits in 2000.  VA has a duty to assist a claimant in obtaining relevant and adequately identified records.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005).  However, in this case, a remand to obtain SSA records is not required.  The Veteran's claim for an increased rating for PTSD was received by VA in March 2010, almost a decade after the Veteran applied for SSA disability benefits.  Consequently, the records submitted in connection with his claim for SSA disability benefits in 2000, would not be relevant to the issue on appeal.  Therefore, the Board may proceed with a decision.

The Veteran was provided VA medical examinations in connection with his claim for an increased rating for PTSD.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiners reviewed the claims folder and/or took a detailed history of the Veteran's disability, performed mental status examinations of the Veteran, considered the Veteran's reported symptomatology, and provided the medical information necessary to address the rating criteria in this case.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds the examinations to be adequate.  Further, the Board concludes that the October 2014 VA medical examination report substantially complied with the Board's June 2014 remand directive.  The Board recognizes that the June 2014 remand directive requested that the VA examiner review the claims folder.  In the report, the examiner noted that the Veteran's "VBMS eFolder was accessed but the eFolder contained NO RECORDS OR DOCUMENTS."  However, the Board continues to find substantial compliance with the remand directive as the examiner noted review of VA treatment records and took a detailed history of the Veteran's disability, which is consistent with the evidence of record.  The Board finds that a remand for corrective action to review the Veteran's claims folder is not required.  The examiner also discussed the Veteran's memory and concentration problems and opined that it was "less likely as not" that his memory/concentration problems had a separate etiology than his service-connected PTSD.  In light of the above, there is substantial compliance with the Board's June 2014 remand directive and VA's duty to assist in providing a VA examination and opinion has been met.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims folder.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Other considerations

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted by an accredited representative from the Veterans of Foreign Wars of the United States.  In addition, the undersigned VLJ explained the issue on appeal and questioned the Veteran regarding the manifestations of his service-connected PTSD.  With respect to any evidence that may have been overlooked, the Veteran was questioned regarding the treatment he received for his PTSD.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Legal Criteria - Rating Disabilities

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).

A disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Specific Rating Criteria for rating mental disorders

The Veteran's PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  The VA Schedule Rating Formula for Mental Disorders reads in pertinent part as follows:

30 percent - Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

100 percent rating - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, consideration is given to all symptoms of the Veteran's PTSD that affect the level of occupational and social impairment.


Global Assessment of Functioning (GAF)

For the purposes of considering evidence in conjunction with the rating criteria for a disability rating for PTSD, the Board notes that the Global Assessment of Functioning (GAF) scale is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  See also 38 C.F.R. §§ 4.125, 4.126, 4.130.  A GAF of 41 to 50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning.  A GAF of 51 to 60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF of 61 to 70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

While 38 C.F.R. sections 3.384, 4.125, 4.126, 4.127, and 4.130 were updated via a final rule, effective August 4, 2014, in part to substitute references to the DSM-V for the DSM-IV, the changes are applied to applications for benefits received by VA or pending before the AOJ on or after August 4, 2014, but not to claims certified to or pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit.  79 Fed. Reg. 45,093, 45,094-,096 (Aug. 4, 2014).  As the Veteran's case was certified to the Board before the effective date of the final rule, the Board will refer to the DSM-IV in this decision.  

Analysis - PTSD

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

During his May 2013 hearing, the Veteran and his representative indicated that the Veteran met the criteria for a 50 percent rating for PTSD.  The Veteran reported that he had problems at work due to his PTSD and was afraid that something was going to hurt him at the mill.  He said that his fear of death impeded his work ability.  He reported that he was sometimes put on light duty.  The Veteran stated that he could not do the work he used to be able to do because of his memory and stress.  He reported that he was not involved in any groups.  He reported that he had nightmares two or three times a night.  He stated that he does not avoid his family.  However, he explained that every day he must go upstairs to watch television while his grandchildren were there.  He said that his relationship changed because he "can't even do anything.  I can't even cut the grass."  However, he stated that this was due to other medical issues.  The Veteran testified that he sometimes avoided his wife and some people because he does not want to talk about what happened on his ship during service.  The Veteran's wife testified that the Veteran was not the way he used to be and did not talk to her or the kids.  She stated that he does not want to go anywhere or do anything and he avoids them.  He said that his concentration is poor and he cannot do a list for shopping or do a family budget.  He reported having a panic attack once a week.  The Veteran's representative stated that the Veteran's PTSD warrants a 50 percent rating and he had an inability to remember or concentrate to avoid certain situations even after working.  The Veteran characterized his depression as "medium."  He stated that he had thoughts of suicide.  He reported that in terms of memory, he forgets where he puts things.  He responded "yes" when asked if he was able to complete watching a program or understand a television program.  The Veteran stated that he read the newspaper and read books.  He said that he sometimes lost his concentration when reading.  The Veteran's wife testified that their marriage has been going downhill and was not the same as it used to be.  She said that he saw his children probably once a week but does not really talk to them. 

VA medical treatment records consistently show that the Veteran has been oriented and groomed.  His thought processes have been described as logical, goal directed, and coherent.  See October 2012 VA medical treatment record.  VA medical treatment records reflect reports of depression, anxiety, sleep disturbance, flashbacks, and intrusive thoughts.  The Veteran reported that he entertained suicidal and homicidal thoughts in the past.  A January 2009 VA medical treatment record indicated a somewhat restricted range of affect.  A November 2009 VA medical treatment record indicated that insight and judgment were fair for the most part, but sometimes poor.  An April 2011 VA treatment record noted that the Veteran sold his camper so he did not "end up getting a divorce."  He reported spending time watching his grandchildren and puppies that he enjoyed.  The examining physician indicated that his insight and judgment were poor.  An April 2012 psychiatry outpatient note indicated restricted affect.  A May 2013 VA treatment record indicated that attention and memory were intact, and thought processes were logical, coherent, and organized.  Speech was mildly slurred.  A December 2013 VA medical treatment record noted that the Veteran denied any current suicidal ideas or plans.  His appetite was always low.  He reported panic symptoms.  His thoughts were logical, goal-oriented and organized.  A June 2014 VA medical treatment record noted that psychomotor activity was impaired some, attention intact, and affect was appropriate.  An August 2014 VA psychiatry medication management note indicated that the Veteran rated his depression as 1/10.  On mental status examination, his speech had mild slurring.  

The Veteran was provided a VA medical examination in April 2010.  The claims folder was not available for review.  The Veteran reported that he was not hospitalized for any mental health problem since the last examination.  He retired as a maintenance technician in 2004.  He described close and positive relationships with his wife, children, and grandchildren.  The Veteran described his marriage as "real good."  He stated that he felt fairly close to his family.  He reported that he had a trailer at Gilford Lake and reported that he fished, conversed, and shared cookouts with his neighbors.  He regularly attended VFW meetings and once in a while attended meetings at the Eagles Club.  He reported that he had drinks every day - typically averaging about 6 beers per day.  His hobbies included fishing, gardening, and camping.  He did not report a history of violent or assaultive behavior.  He noted occasional suicidal ideation, but never made an attempt.  He stated:  "It comes and goes."  On examination, he displayed no impairment of thought process or communication.  He was oriented to person, place, and time and did not report hallucinations, delusions, obsessions or compulsions.  He had no problem maintaining personal hygiene and other basic activities of daily living.  He denied any current intent to commit suicide.  He reported no significant problems with long or short term memory and concentration.  His rate and flow of speech were unremarkable.  He denied panic attacks or problems with impulse control.  He reported depression as feeling like he did not want to do anything.  He reported intrusive thoughts.  The GAF score was 60.

The Veteran was provided a VA medical examination in March 2012.  The examiner indicated that the Veteran's PTSD manifested in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner noted that previous VA examinations were reviewed and VA medical treatment records were reviewed.  The examiner noted that the GAF scores ranged from 50 to 53 with a recent GAF score of 49 on November 8, 2011.  The Veteran was still married to his wife of 42 years and they argued once in a while.  He described their relationship as "real good."  He talked to his daughters regularly and cared for his grandchildren.  He and his wife watched one granddaughter all day for five days a week and two other grandchildren before and after school.  He reported that he got along "good" with his brothers and had a couple of close friends.  He saw one friend every day for about an hour when he takes the newspaper to him.  He reported that he was a member of the VFW and went there almost every day.  He reported that he enjoyed watching television, but his hobbies were somewhat curtailed due to his physical problems.  The Veteran retired in 2004 from J & L Steel where he worked as a maintenance technician.  He stated that he has not worked since 2004.  He reported intrusive thoughts, dreams, and flashbacks.  He felt that his sleep was poor and his concentration was poor.  He denied problems with anger or irritability.  He reported that he did not lose his temper very often and endorsed feeling depressed about three to four times every two to three weeks.  He reported that his feelings of depression did not last long.  His motivation was low and appetite was poor.  He reported panic attacks that last only a few minutes a couple of times per week.  The examiner listed symptoms of: depressed mood, panic attacks more than once a week, chronic sleep impairment, and disturbances of motivation and mood.  The examiner indicated that as to whether the symptoms worsened, based on clinical interview and VA mental health notes, it did not appear that his symptoms significantly worsened.  In terms of functioning, the examiner noted that the Veteran continued to feel close to his family, was able to help care for his grandchildren, and was active with the VFW and American Legion.  

The Veteran was provided a VA medical examination in October 2014.  The examiner indicated that the Veteran's PTSD manifested in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The Veteran reported that he remained married to his wife and they had a good relationship although they argued once in a while.  He reported a good relationship with his children and grandchildren and cared for some of his grandchildren five days per week.  He saw his friends daily at the VFW or the American Legion.  He stated that he purchased a four-wheeler to help him get around the woods but felt that the cold weather may additionally interfere with this activity.  Since his last examination, he did not have any type of counseling or psychotherapy, although he continued to meet with a psychiatric medication provider several times per year.  He was prescribed Trazodone, Citalopram, and Risperdal.  He continued to have nightmares and intrusive thoughts.  The VA examiner indicated symptoms of depressed mood, anxiety, chronic sleep impairment, and disturbances of motivation and mood. On examination, he was alert and oriented to all spheres and neatly attired.  His memory/cognition was intact and his speech had normal tone, volume, prosody.  His thought content appeared linear and directed.  There was no history of suicidal thoughts at "any point in the past."  He did not provide a history of homicidal ideation.  There was no history of hallucinations.  Insight and judgment were fair.  Concerning memory, the examiner noted that the Veteran felt that he sometimes had difficulty concentrating due to the feeling that his mind "is someplace else."  He reported no other concerns for cognitive changes.  The examiner noted that problems with concentration is a symptomatic feature of PTSD and often occurs in those with PTSD.  Therefore, the examiner opined that it was less likely as not that his memory/concentration problems had a separate etiology than that of his service-connected PTSD.  

In consideration of all of the evidence of record, including the Veteran's reported symptoms and objective clinical findings, the Board finds that the Veteran's PTSD does not warrant a rating in excess of 30 percent.  

As described above, in order to warrant a rating of 50 percent, there must be occupational and social impairment with reduced reliability and productivity.  Examples of symptoms include:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

The Board recognizes that the VA medical treatment records include assessments of restricted affect, but not flat affect.  The Veteran reported panic attacks more than once per week and exhibited disturbances of motivation and mood.  The VA medical treatment records, at certain points in the appeal, indicated that the Veteran's insight and judgment were poor.  However, on examination in October 2014, insight and judgment were fair.  In terms of concentration/memory, the Veteran stated that he felt he was entitled to a higher rating due to such symptoms.  He testified that he could not do the family budget or make a shopping list due to his memory.  However, he also testified that he read books and the newspaper and "sometimes" lost his concentration.  On subsequent VA examination in October 2014, the Veteran reported that he sometimes had difficulty concentrating due to the feeling that his mind "is someplace else."  He reported no other concerns for cognitive changes to the October 2014 VA examiner.  Mild memory loss (such as forgetting names, directions, and recent events) is an example of a symptom as part of the criteria for a 30 percent rating.   

Even considering the aforementioned symptoms, the Board continues to find that the Veteran's PTSD is more comparable to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  While the Veteran's speech has been slurred on examination several times, he has consistently been groomed and neatly attired.  His thoughts have been described as logical, linear, coherent, goal-directed, and organized.  He reported that his hobbies have changed, but during the most recent VA examination, he stated that he bought a four-wheeler for getting around the woods.  He testified that he read books, watched television, and read the newspaper.  He reported that he regularly visited the VFW and the American Legion.  In terms of social impairment, the Veteran testified that his relationship with his wife changed and his wife expressed her belief that their marriage was going downhill.  His wife testified that he avoided his family.  However, during the VA examinations, the Veteran consistently reported that he and his wife cared for his grandchildren, he got along well with his children, had friends, and described his relationship with his wife as good.  In terms of occupational impairment, the Veteran retired in 2004.  He testified that he retired after 30 years and was afraid of losing his life during his job at the steel mill as it was similar to his experience on a ship during active service.  He stated that sometimes he was placed on light duty.  Even so, the Board finds that the Veteran's PTSD symptomatology is more comparable to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  A higher rating of 50 percent rating is not warranted.

In addition, the symptomatology associated with the Veteran's PTSD does not more closely approximate the criteria required for a 70 percent rating.
The evidence does not demonstrate that the Veteran's PTSD manifestations are productive of functional impairment comparable to occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  As examples, the evidence does not show suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; inability to establish and maintain effective relationships.  In this case, the Veteran may have difficulty in adapting to stressful circumstances as shown by his experience at his previous job.  With respect to suicidal ideation, the Veteran reported that he had suicidal thoughts in the past, but on examination, he stated that he did not have any current suicidal thoughts.  Concerning depression, it has not been shown to affect his ability to function independently.  While the Veteran has social impairment, he does not have an inability to establish and maintain effective relationships.  Again, he remains married, reported that he got along with his children, and stated that he had friends.  While the Veteran is currently retired, he stated that his issue at work was fear of being hurt and he was sometimes placed on light duty.  In consideration of all of the manifestations of the Veteran's PTSD, the Board finds that a higher rating of 70 percent is not warranted because the Veteran's PTSD is not comparable to occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

Finally, the Veteran is not entitled to a 100 percent rating.  In this regard, the Veteran does not allege, nor does the evidence of record demonstrate total occupational and social impairment as a result of his service-connected PTSD.  The Veteran's PTSD has not manifested in symptoms productive of functional impairment comparable to such level of impairment.  As examples, there has been no demonstration of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  As the record does not reflect total occupational and social impairment, a 100 percent rating is not warranted.  38 C.F.R. § 4.130.

The Veteran was assigned GAF scores ranging from 49 to greater than 50; indicating serious to moderate impairment.  The Veteran contends that his GAF score of 50 warrants a higher disability rating of 50 percent.  However, a GAF score is only one component of a Veteran's disability picture.  As explained in detail above, the clinical findings, including the Veteran's reported symptoms, are more consistent with a rating of 30 percent and no higher.

In this case, there is no identifiable period during the appeal in which a higher rating is warranted.  Staged ratings are not appropriate.  See Hart, supra.  The Board finds that a preponderance of the evidence is against the claim.  The benefit-of-the-doubt rule is not applicable and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extra-schedular consideration

The Board considered referral for extra-schedular consideration.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extra-schedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong in Thun, the evidence in this case does not show such an exceptional or unusual disability picture that the available schedular rating for the service-connected PTSD is inadequate.  The Veteran did not claim that his disability is exceptional or unusual, but simply requested a higher rating.  The rating criteria allow for a disability rating in excess of 30 percent, but, as detailed above, the Veteran's PTSD does not meet the criteria for a higher rating.  38 C.F.R. § 4.130.  Further, the criteria in 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, refer to symptoms "such as" those specifically listed and the Board must address and consider symptoms other than those specifically listed, as well as overall level of impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, with respect to any psychiatric symptom that was not specifically listed in the criteria, the symptom is contemplated by the criteria as the criteria specifically allows for consideration of symptoms other than those specifically listed.  The rating criteria are adequate and contemplate the Veteran's PTSD and referral for extra-schedular consideration is not warranted.  Further inquiry is not required.  See Thun, supra.


ORDER

Entitlement to a disability rating in excess of 30 percent for PTSD is denied.


REMAND

As discussed in the Introduction, the issue of entitlement to a TDIU has been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  On remand, the Veteran must be provided a notice letter and an application for entitlement to a TDIU.

Next, a July 2014 rating decision denied entitlement to service connection for sleep apnea, to include as secondary to PTSD.  In a statement received in December 2014, the Veteran requested that the rating decision be reversed.  The December 2014 statement is considered a notice of disagreement with the July 2014 rating decision wherein entitlement to service connection for sleep apnea was denied.  38 C.F.R. § 20.201 (2014); see Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  A Statement of the Case has not been issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, a Statement of the Case must be issued and the Veteran must be advised that to vest the Board with jurisdiction over the issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014). 

Accordingly, the issues are REMANDED for the following action:

1.  Issue a Statement of the Case with respect to the issue of entitlement to service connection for sleep apnea to include as secondary to PTSD.  Notify the Veteran that to vest the Board with jurisdiction over the issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).  If the Veteran perfects an appeal, return the case to the Board for appellate review.

2.  Send the Veteran a notice letter with respect to his claim of entitlement to a TDIU.  Provide the Veteran a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, for completion and return to the AOJ.

3.  After completion of the above and any other development indicated, readjudicate the issue of entitlement to a TDIU.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative and provide an appropriate amount of time for response.  Thereafter, return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


